t c memo united_states tax_court paul a gaskins petitioner v commissioner of internal revenue respondent docket no filed date paul a gaskins pro_se katherine lee kosar for respondent memorandum opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for tax_year this case is before the court on respondent’s motion for entry of decision petitioner objects background petitioner resided in clinton ohio when he filed the petition and amended petitions petitioner reported zero wages and zero tax owed on hi sec_2002 federal_income_tax return based upon third-party information on date respondent issued a notice_of_deficiency to petitioner for the tax_year setting forth unreported form w- wage and statement income of dollar_figure and cancellation_of_indebtedness_income of dollar_figure respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure as well as an accuracy-related_penalty under sec_6662 of dollar_figure petitioner timely filed an imperfect petition with the court on date petitioner then filed an amended petition on date disputing he owed the tax and asserting tax_protester rhetoric in response on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted on date this court ordered petitioner to file a second amended petition setting forth each error he alleged respondent made in determining the deficiency and penalty the 1unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar petitioner was further ordered to provide separate statements of every fact upon which he based the assignments of error finally the court ordered that respondent’s motion to dismiss for failure to state a claim upon which relief can be granted be calendared for hearing at the court’s motion session on date in the order the court also reminded the parties that rule c allows a party to submit a written_statement in lieu of or in addition to attending the hearing petitioner timely filed his second amended petition on date this case was called during the court’s motions session on date for hearing on respondent’s motion to dismiss for failure to state a claim upon which relief can be granted respondent appeared and was heard petitioner did not appear nor did he file a written_statement of his position pursuant to rule c the court denied respondent’s motion to dismiss however the court ordered stricken so much of petitioner’s second amended petition as was based upon frivolous tax_protester arguments in particular the court struck from petitioner’s petition the allegation that his income of dollar_figure in did not qualify as taxable_income under sec_861 as a result petitioner’s remaining assignments of error are the irs has listed dollar_figure as income from cancellation of debt the debt in question was the subject of bankruptcy no debt was forgiven and the irs has charged the petitioner a penalty for filing a ‘frivolous’ return without establishing the basis for making such determination on date respondent filed an answer to the second amended petition in which he conceded petitioner did not have cancellation_of_indebtedness_income in the amount of dollar_figure and was not liable for the sec_6662 penalty on date respondent filed a motion for entry of decision in the motion respondent stated petitioner’s income_tax deficiency was reduced to dollar_figure to reflect the concessions contained in the answer on date the court ordered petitioner to respond to the motion on date petitioner filed his objection which asserted only tax_protester arguments discussion rule b requires a taxpayer’s petition to contain clear and concise assignments of each and every error the taxpayer alleges the commissioner committed in determining the deficiency or liability rule b further requires the petition to contain clear and concise statements of fact on which the taxpayer bases the assignments of error 78_tc_646 if an issue is not addressed by a clear and concise assignment of error it is deemed to be conceded rule b 115_tc_523 in this case respondent has moved for entry of decision the court will grant the motion as a result of the court’s ruling of date it was established that petitioner received dollar_figure as income see 118_tc_358 on date respondent conceded the remaining issues relating to the cancellation_of_indebtedness_income and the sec_6662 penalty there are no issues remaining accordingly petitioner received dollar_figure of taxable_income in had no cancellation_of_indebtedness_income and is not liable for a sec_6662 penalty therefore we shall enter a decision for respondent with respect to the deficiency adjusted for respondent’s concessions petitioner is liable for a tax_deficiency of dollar_figure for tax_year with no sec_6662 penalty in reaching our holding we have considered all arguments made and conclude that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
